VAN DUSEN, Circuit Judge
(dissenting):
I respectfully dissent from the holding of the majority that 35 U.S.C. § 24, as worded in 1952, limits the ancillary jurisdiction of the district courts “to the issuance of subpoenas as permitted by pri- or practice.” This holding is specifically stated by the majority at page 212:
“We hold that 35 U.S.C. § 24 in referring to ‘provisions of the Federal Rules of Civil Procedure relating to the attendance of witnesses and to the production of documents’ refers to the' *213matters encompassed by Fed.R.Civ.P. 45(a), (b), (c), (d)(2), (e) and (f)
The majority opinion concedes at page 211 that we are “bound by” any jurisdiction conferred on the federal district courts by Congress.1 The majority nevertheless appears to believe that district court jurisdiction, as mandated by the plain meaning of 35 U.S.C. § 24, is undesirable. Thus the majority disregards the following language, first included in § 24 by the Act of July 19, 1952, c. 950, § 1, 66 Stat. 795:
“The provisions of the Federal Rules of Civil Procedure relating to the attendance of witnesses and to the production of documents and things shall apply to contested cases in the Patent Office.”
The plain or ordinary meaning of words used in a statute is applied in its construction. See Banks v. Chicago Grain Trimmers Ass’n, 390 U.S. 459, 465, 88 S.Ct. 1140, 20 L.Ed.2d 30 (1968); Malat v. Riddell, 383 U.S. 569, 571, 86 S.Ct. 1030, 16 L.Ed.2d 102 (1966); Hughes v. Local No. 11, 287 F.2d 810, 818 (3d Cir. 1961); Hennesey v. Securities & Exchange Commission, 285 F.2d 511, 515 (3d Cir. 1961). “The provisions of the Federal Rules of Civil Procedure” does not plainly mean only one of these Rules, namely, Rule 45, as decided by the majority. In addition to the plain meaning of the present statutory language, an analysis of the previous language and amendments thereto contradicts the majority’s position. The applicable statutory language, as contained in Title 35 U.S.C. prior to the July 1952 Act, and the substitute language in 35 U.S.C. § 24 are set out as follows:
35 U.S.C. § 54 prior to July 19, 1952_
“The clerk of any court of the United States, for any district or Territory wherein testimony is to be taken for use in any contested ease pending in the Patent Office, shall, upon the application of any party thereto, or of his agent or attoi'ney, issue a subpoena for any witness residing or being within such district or Territory, commanding him to appear and testify before any officer in such district or Territory authorized to take depositions and affidavits at any time and place in the subpoena stated. But no witness shall be required to attend at any place more than forty miles from the place where the subpoena is served upon him; and the provisions of section 647, of Title 28 2 relating to the issuance of subpoenas duces tecum shall apply to contested cases in the Patent Office.” (Emphasis supplied.)
First paragraph of 35 U.S.C. § 24 after July 19,1952
“The clerk of any United States court for the district wherein testimony is to be taken for use in any contested case in the Patent Office, shall, upon the application of any party thereto, issue a subpoena for any witness residing or being within such district, commanding him to appear and testify before an officer in such district authorized to take depositions and affidavits, at the time and place stated in the subpoena. The provisions of the Federal Rules of Civil Procedure relating to the attendance of witnesses and to the production of documents and things shall apply to contested cases in the Patent Office.”
(Emphasis supplied.)
*214The reference to Rule 45 was effectively-contained in the statute prior to the 1952 Act. Not only did the amending language alter this reference, but it also referred for the first time to the “provisions of the . . . Rules relating to . the production of documents and things.” These exact words were used in the title of Rule 34 as it existed in 1952. The title to this Rule, as amended in 1946,3 read as follows in 1952:
“Rule 34. Discovery and Production of Documents and Things for Inspection, Copying, or Photographing.”
As opposed to this title, the titles and subtitles of Rule 45 read as follows:
“Rule 45.

“Subpoena

“(a) For Attendance of Witnesses; Form; Issuance.
“(b) For Production of Documentary Evidence.
“(c) Service.
“(d) Subpoena for Taking Depositions; Place of Examination.
“(e) Subpoena for a Hearing or Trial.
“(f) Contempt.
According to the plain meaning of the words used in (a) 35 U.S.C. § 24, as amended in 1952, and (b) Rules 34 and 45, it seems clear that the words “the Federal Rules of Civil Procedure” referred at least to Rule 34 as well as Rule 45. Otherwise, Congress could have retained the wording of 35 U.S.C. § 54, merely substituting “Federal Rule of Civil Procedure 45” for “section 647 of Title 28.” 4
A. Frilette Case
In the Frilette case, during the preparations-for-testimony stage, prior to the *215commencement of the junior party Fri-lette’s taking of testimony, Frilette filed a motion for discovery with the Board of Patent Interferences under Patent Office Rule 287(c), seeking certain information from Kimberlin. The Board of Patent Interferences denied the motion in a decision dated January 17, 1973, on the ground, inter alia, that the motion under 287(c) for additional discovery was premature “since the time for service of documents and lists by Kimberlin ., the senior party, under Rule 287(a) has not closed and in view of the fact that it is therefore not known what documents and lists will be served . .
Frilette also filed in the district court a motion to compel discovery under F.R. Civ.P. 37. In this motion, Frilette sought substantially the same discovery sought in the Patent Office, and requested an order compelling Kimberlin (1) to designate certain witnesses under F.R. Civ.P. 30(b)(6), (2) to answer certain interrogatories under F.R.Civ.P. 33, (3) to produce documents under F.R.Civ.P. 34, and (4) to admit certain facts under F.R. Civ.P. 36. A hearing on this motion was held before the district court, and, in an Opinion and Order dated May 15, 1973, the district court denied the motion. See Frilette v. Kimberlin, 358 F.Supp. 493 (D.Del.1973).
Frilette appeals from this denial of his motion.
The district court, in denying Frilette’s motion to compel discovery,' stated that the law as previously enunciated should no longer prevail because of the recent occurrence of two events: (1) the 1970 amendments to the Federal Rules of Civil Procedure which eliminated the good cause requirement as a prerequisite to Rule 34 document requests, and (2) the introduction by the Patent Office in June 1971 of the discovery provisions of Rule 287.
With respect to the 1970 amendments, the district court stated:
“Since the good cause requirement was apparently a factor in the federal courts’ willingness to interpret § 24 broadly, this Court is unable to conclude that § 24 would have received a similar construction absent this safeguard. In such circumstances, it would not be unreasonable to continue to impose a good cause requirement under 35 U.S.C. § 24.”
358 F.Supp. at 495-496. The district court went on to conclude that Frilette had not made a showing of good cause.
With respect to the recent introduction by the Patent Office of the discovery provisions of Rule 287, the district court stated that the absence of any discovery mechanism in the Patent Office prior to the promulgation of Rule 287 had been a significant factor in the federal courts’ willingness to give 35 U.S.C. § 24 a broad reading and to assume jurisdiction over discovery matters in interference proceedings. The district court felt that the introduction of the Patent Office discovery rules “appear[s] to reflect the Patent Office’s efforts to construct a discovery process which embodies the good cause requirement cited” in such cases as In re Natta, supra, and that Rule 287 might, therefore, require a redefinition of the federal courts’ role in granting discovery in interference proceedings under 35 U.S.C. § 24.
Based upon the above two considerations, the district court announced the following limitation on its role in interference discovery cases arising under 35 U.S.C. § 24:
“While a federal court cannot abrogate its responsibility to assume jurisdiction under 35 U.S.C. § 24, it must not blind itself to the ancillary, supportive role, it is designed to fulfill in interference matters. Until the Patent Office has had a reasonable opportunity to implement its discovery procedures and has demonstrated the parameters within which they will be administered, the courts are in no position to evaluate the potential efficacy of the procedures and the possibility that the courts will be able to assume a secondary role in discovery. In light of these general considerations, the Court must scrutinize Frilette’s partic*216ular discovery requests in light of the issues before the Patent Office.”
358 F.Supp. at 496.
Frilette’s primary contention on appeal is that, in light of the elimination by Congress in 1970 of the good cause requirement as a prerequisite to the grant of discovery under F.R.Civ.P. 34, the district court erred in judicially imposing a good cause requirement upon a party seeking discovery in an interference proceeding.
Specifically, Frilette claims that the district court’s resurrection of the good cause requirement, on the ground that 35 U.S.C. § 24 would have received a different construction by this court in Natta and other courts absent the good cause safeguard, has no basis in logic. First, Frilette notes that good cause is not, and never was, a requirement of any of the discovery rules except F.R. Civ.P. 34, and that courts have granted discovery in patent interferences under such other discovery rules without regard to good cause. See, e. g., Babcock & Wilcox Co. v. Foster Wheeler Corp., 54 F.R.D. 474 (D.N.J.1971) (motion to compel discovery under F.R.Civ.P. 37). Secondly, Frilette contends that the reasons for the. 1970 amendment of F.R. Civ.P. 34, eliminating the good cause requirement, apply with equal force whether the parties seeking discovery are parties to a Patent Office interference or litigants in a different type of civil proceeding.5 Finally, Frilette contends that the application of a different standard to the scope of discovery under the Federal Rules when the interference is pending before the Patent Office would not only impair the Patent Office’s quest for truth but also necessarily increase the number of suits in the district courts under 35 U.S.C. § 146 after decisions of the Board of Patent Interferences since, as the district court in the instant case noted, “on appeal to the district court from a decision by the Board of Patent Interferences, the movant may be entitled to broad discovery under the Federal Rules without any showing of good cause or other particular reason for the requested discovery.” 358 F.Supp. at 498 n. 7. Thus, Frilette argues, losing parties in interference proceedings are more inclined to bring a civil action under 35 U.S.C. § 146 if broader discovery is available in such civil action.
I agree with these contentions and accordingly would hold that the district court erred in judicially imposing a good cause requirement upon discovery in patent interferences under 35 U.S.C. § 24. In 1970, Congress saw fit to permit the removal of the good cause requirement from the Federal Rules of Civil Procedure to become effective, and I perceive no logical reason why courts should carve an exception to such legislative action with respect to patent interferences. The district court, in resolving Frilette’s request for discovery in the instant case, should have considered the same factors that it would consider in resolving a discovery request in any other civil proceeding.
One further aspect of this case requires discussion. As stated above, the district court, in addition to requiring Frilette to show good cause, stated that the Patent Office’s recent promulgation of Rule 287 rendered distinguishable the Natta case and other cases which provided for broad discovery in the federal courts under 35 U.S.C. § 24. Reasoning that the presence of Rule 287 might require a restructuring of the federal courts’ role under 35 U.S.C. § 24 and enable federal courts to assume a more limited, secondary role in interference discovery matters, the district court proceeded to “scrutinize Frilette’s particular discovery requests in light of the issues before the Patent Office.” 358 F.Supp. *217at 496. The district court then noted, in denying Frilette’s motion, “that under Rule 287(a) and (c), Frilette’s discovery directed to Kimberlin’s case in chief is premature.” Id. at 498. The district court did not make clear, however, whether its denial of Frilette’s motion was based solely upon Frilette’s inability to show good cause or also upon the Patent Office’s prior denial of Frilette’s motion as premature under Rule 287(a) and (c). Because of this uncertainty, I would remand to the district court for reconsideration of Frilette’s discovery motion and, if necessary, clarification of its reasons for denial of such motion, in light of my belief that the district court erred in requiring Frilette to show good cause.
Accordingly, I would not attempt to resolve definitively in this appeal the issue of what effect Patent Office Rule 287 has upon the availability of discovery under 35 U.S.C. § 24, particularly where the Board of Patent Interferences has denied a motion under Patent Office Rule 287 requesting the same discovery.6 I have, however, substantial doubt as to whether the presence of Rule 287 compels a narrowing of the federal court’s broad role in interference discovery proceedings under 35 U.S.C. § 24. Several factors underlie this doubt. First, on its face, Rule 287 provides for only limited discovery in the Patent Office. Under Rule 287(a), discovery is available prior to the testimony period solely for the purpose of determining the matters upon which the opponent will rely, not those which might build an affirmative case for the discovering party.7 Therefore, Rule 287 does not provide for discovery as broad in scope as the discovery which may be provided by a district court under § 24. Secondly, Congress, presumably well aware of the conflict between the availability of broad discovery under 35 U.S.C. § 24 and the traditional order of proof procedure of interference proceedings,8 repeatedly refused to amend 35 U.S.C. § 24 to eliminate this conflict prior to the adoption of Rule 287 in June 1971.9
*218Finally, the language of 35 U.S.C. § 24 is mandatory, and it is questionable whether the Patent Office’s promulgation of a narrow discovery rule can restrict the force and effect of such language. I believe that the district court should take the above factors into account in reconsidering Frilette’s motion.
As a final matter, I reject the contention of appellee Kimberlin that the district court order denying Frilette’s discovery motion was conditional rather then final, and that it was, therefore, not an appealable final order under 28 U.S.C. § 1291. See Babcock & Wilcox Co. v. Foster Wheeler Corp., 415 F.2d 777 (3d Cir. 1969). In my view, the district court order was intended to be a final disposition of Frilette’s motion for discovery.
I would vacate the May 15, 1973, district court order and remand the case to the district court for proceedings consistent with the foregoing views.
B. Duffy Case
As stated in Judge Adams’ opinion, I agree that the district court did not abuse its discretion in allowing Duffy to proceed with discovery relating to whether Barnes and Preziosi filed their patent application fraudulently.
Circuit Judge ADAMS concurs in the statutory analysis set forth in this opinion and in the application of that analysis to the Frilette case.

. I do not disagree with the majority opinion’s statement that the language of the majority in In re Natta, 388 F.2d 215 (3d Cir. 1968), gave an unjustifiably broad interpretation to the 1952 amendment to 35 U.S.C. § 24.


. The words “F.R.Civ.P. 45” had been substituted for “section 647 of Title 28” by the terms of 28 U.S.C. § 723b and 723c (Act of June 19, 1934, Ch. 651, 48 Stat. 1064, which was amended by Act of June 25, 1948, Ch. 646, 62 Stat. 961), which terms are now con-*214tamed in 28 U.S.C. § 2072 as follows: “All laws in conflict with such rules shall be of no further force or effect after such rules shall have taken effect.” Title 28, section 647, was repealed when F.R.Civ.P. 45 became effective in April 1938. See U.S.C.A. Tables, I, Revised Titles, at 43.


. See page 13 of House Document 473, 80th Cong., 1st Sess.


. See note 2 above. Congress might have hesitated to cite in § 24 a single rule of procedure, since the rules are not statutes and thus not subject to the closest congressional control over content and wording. Nevertheless, no reason, appears why Congress would have failed to specify the provisions of the Rules of Civil Procedure relating to subpoenas had the intent been to limit the reference to Rule 45. Also, the legislative history of the 1952 Act shows that Congress changed the language of 35 U.S.C. § 24 as it first appeared in a draft bill to provide that “the provisions of the Federal Rules of Civil Procedure relating to the attendance of witnesses and to the production of documents and things shall apply to contested cases in the Patent Office.” H.R.9133 was introduced in the 81st Congress on July 17, 1950, and this bill was reintroduced in revised form in the 82nd Congress as H.R.3760, which became the Patent Act of July 19, 1952 (P.L. 593, 82d Cong., 2d Sess., c. 950; 66 Stat. 792). H.R.9133 contained this language in the last half of the last sentence of the first paragraph of 35 U.S.C. § 24:
“ . . . and the provisions of the Federal Rules of Civil Procedure relating to the issuance of subpoenas duces tecum shall apply to contested cases in the Patent Office.”
When this bill was reintroduced in revised form in the 82nd Congress as H.R.3760, the last sentence of the first paragraph of proposed 35 U.S.C. § 24 had been changed to read:
“The provisions of the Federal Rules of Civil Procedure relating to the attendance of witnesses and the production of documents and things shall apply to contested cases in the Patent Office.”
The result of the many suggestions from the Patent Bar and the public concerning H.R. 9133 and the reintroduction of this bill in revised form in the 82nd Congress as H.R. 3760 is contained in House Report No. 1923, May 12, 1952. This history reveals the substitution for the words “the issuance of subpoenas duces tecum” of the words “the attendance of witnesses and the production of documents and things,” which is the language appearing in the 1952 Patent Act.


. The Advisory Committee’s Note concerning the 1970 changes in F.R.Civ.P. 34 stated:
“Good cause is eliminated because it has furnished an uncertain and erratic protection to the parties from whom production is sought and is now rendered unnecessary by virtue of the more specific provisions added to Rule 26(b) relating to materials assembled in preparation for trial and to experts retained or consulted by parties.”
See Moore’s Federal Practice, Vol. 4A, 34.01  (2d ed. 1972).


. I recognize that in many cases it will be desirable for the parties to seek discovery first under Rule 287, but it is not necessary to make a definitive ruling on this point in this case. See Frilette v. Kimberlin, 358 F.Supp. 493-496 (D.Del.1973). See also note 9, infra. Also, I believe that any discovery ruling by the Patent Office is a factor to be considered by the district court in ruling on a motion such as that presented to the district court in this case. Cf. Laveson v. Trans World Airlines, 471 F.2d 76 (3d Cir. 1972); In re Natta, 264 F.Supp. 734, 738 (D.Del.1967).


. While Patent Office Rule 287(c) provides that the Board of Patent Interferences may grant further discovery privileges at any time during the interference proceeding and to the full extent allowed under the Federal Rules, this power is discretionary and is not subject to interlocutory review. Moreover, Rule 287 applies only to the parties, so that no discovery of witnesses not under the control of the parties is available.


. The traditional procedure in the Patent Office is that the parties present evidence in the inverse order of their filing date. Allowing the senior party to present its affirmative case after the junior party presents its affirmative case is intended to preserve the senior party’s presumption that he is the first inventor. The discovery mechanism of Rule 287 is apparently designed to preserve this traditional procedure of maintaining the order of presenting proof by the parties.


.- Congress has on several occasions refused to enact bills which proposed a change in the language of 35 U.S.C. § 24 to read as follows:
“(a) The clerk of any United States Court for the district wherein testimony is to be taken in accordance with regulations established by the Commissioner for use in any contested case in the Patent Office shall, upon the application of any party thereto, issue a subpena for any witness residing or being within such district, commanding him to appear and testify before an officer in such district authorized to take depositions and affidavits, at the time and place stated in the subpena. The provisions of the Federal Rules of Civil Procedure relating to the attendance of witnesses and the production of documents and things shall apply to contested cases in the Patent Office insofar as consistent with such regulations.”
See S. 3892, 90th Cong. 2d Sess. § 24 (1968); S. 1246, 91st Cong. 1st Sess. § 24 (1969); S. 643, 92nd Cong., 1st Sess. § 24 (1971). These bills were introduced before the Patent Office adopted Rule 287. Other bills introduced before the adoption of Rule 287 proposed no change in the language of 35 U.S.C. § 24. See S. 1042, 90th Cong., 1st Sess. § 24 (1967); S. 2597, 90th Cong., 1st Sess. § 24 *218(1967); S. 2756, 91st Cong., 1st Sess. § 24 (1969); cf. also S. 2504 (Committee Print), 93rd Cong., 1st Sess., A Bill for the general reform and modernization of the Patent Laws, title 35 of the United States Code at Section 23(b)(1), p. 10, Section 135(c)(3), p. 45, and Section 145 at p. 51.